MEMORANDUM **
Linwood E. Tracy, Jr., and John E. Buras appeal pro se from the district court’s judgment dismissing their action under Federal Rule of Civil Procedure 12(b)(6). To the extent we have jurisdiction, it is under 28 U.S.C. § 1291. We dismiss in part and affirm in part.
Tracy has indicated that Buras died after they filed this appeal but has failed to demonstrate that he is a personal representative of Buras’s estate. We dismiss this appeal as to Buras because no personal representative of Buras’s estate has made an appearance in this case, more than a year has elapsed since Buras’s death, and Tracy lacks standing to pursue the appeal on his behalf. See Fed. R.App. P. 43(a).
We affirm the district court’s judgment as to Tracy for the reason stated in the district court order. See Bryant v. Technical Research Co., 654 F.2d 1337, 1343 (9th Cir.1981); Buono v. Norton, 371 F.3d 543, 546 (9th Cir.2004) (stating standard of review).
Appellees’ motion for sanctions is denied.
DISMISSED in part, AFFIRMED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.